Exhibit 2.1 Execution Version AGREEMENT AND PLAN OF MERGER BY AND BETWEEN HORIZON BANCORP AND WOLVERINE BANCORP, INC. DATED AS OF JUNE 13, 2017 Table of Contents ARTICLE I. THE MERGER 2 The Merger 2 Reservation of Right to Revise Structure 3 Tax Free Reorganization 3 Absence of Control 3 Bank Merger 3 Sale of Real Estate Subsidiary 4 Dissolution of Title Business Holding Company 4 No Dissenters’ Rights 4 ARTICLE II. MANNER AND BASIS OF EXCHANGE OF STOCK 4 Merger Consideration 4 Treatment of WBKC Equity Awards 4 Anti-Dilution Adjustments 5 No Fractional Shares 5 Exchange Procedures 5 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF WBKC 7 Organization and Authority 8 Authorization 9 Capitalization 10 Organizational Documents 11 Compliance with Law 11 Accuracy of Information Provided to Horizon 12 Litigation and Pending Proceedings 12 Financial Statements and Reports 13 Material Contracts 13 Absence of Undisclosed Liabilities 15 Title to Properties and Environmental Laws 15 Loans and Investments 16 Indebtedness 17 No Shareholder Rights Plan 18 Employee Benefit Plans 18 Labor and Employment Matters 23 Obligations to Employees 23 Taxes, Returns and Reports 23 Deposit Insurance 24 Insurance 24 Books and Records 24 Broker’s, Finder’s, or Other Fees 24 Interim Events 25 Insider Transactions 26 Indemnification Agreements 26 Shareholder Approval 26 Intellectual Property 27 Information Security 28 Community Reinvestment Act 28 Bank Secrecy and Anti-Money Laundering Compliance 29 Agreements with Regulatory Agencies 29 Approval Delays 29 Internal Controls 30 Fiduciary Accounts 30 Fairness Opinion 30 WBKC Securities and Exchange Commission Filings 30 i ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF HORIZON 30 Organization and Authority 31 Authorization 32 Capitalization 33 Compliance with Law 33 Absence of Undisclosed Liabilities 34 Accuracy of Information Provided to WBKC 34 Financial Statements and Reports 34 Adequacy of Reserves 35 Litigation and Pending Proceedings 35 Taxes, Returns and Reports 36 Deposit Insurance 36 Bank Secrecy and Anti-Money Laundering Compliance 36 Community Reinvestment Act 36 Approval Delays 36 Horizon Securities and Exchange Commission Filings 37 No Shareholder Approval 37 Antitakeover Provisions Inapplicable 37 Books and Records 37 Environmental Matters 37 Interim Events 37 Well-Capitalized 37 Internal Controls 38 Employee Benefit Plans 38 Information Security 41 Agreements with Regulatory Agencies 41 Insurance 42 ARTICLE V. CERTAIN COVENANTS 42 Shareholder Approval 42 Other Approvals 42 Conduct of Business 42 Insurance 47 Accruals for Loan Loss Reserve and Expenses 47 Acquisition Proposals 48 Press Releases 51 Changes and Supplements to Disclosure Schedules 51 Failure to Fulfill Conditions 51 Access; Information 52 Financial Statements 52 Environmental 53 Governmental Reports and Shareholder Information 53 Adverse Actions 53 Employee Benefits and Employees 54 Amendment and Termination of Bank ESOP 54 Termination of Wolverine Bank 401(k) Plan 56 Disposition of Welfare Benefit and Sec. 125 Plans 58 Long-Term Incentive Plans 58 Change in Control Payments, Mutual Termination of Employment Agreements and New Employment Agreements; Honoring WBKC Plans 59 Subsidiary Merger, Commercial Holdings Termination and Wolserv Termination 59 Cooperation on Conversion of Systems 59 Installation/Conversion of Equipment; Training 60 ii ARTICLE VI. COVENANTS OF HORIZON 60 Approvals 60 SEC Registration 61 Employee Benefit Plans and Employee Payments 62 Adverse Actions 64 D&O Insurance and Indemnification 64 Changes and Supplements to Horizon Disclosure Schedule 65 Great Lakes Bay Region Advisory Board 65 Horizon and Horizon Bank Board 65 Issuance of Horizon Common Stock 66 Community Investment 66 Consideration Availability 66 Short-Swing Trading Exemption 66 Failure to Fulfill Conditions 66 ARTICLE VII. CONDITIONS PRECEDENT TO THE MERGER 67 Conditions Precedent to Horizon’s Obligations 67 Conditions Precedent to WBKC’s Obligations 70 ARTICLE VIII. TERMINATION OF MERGER 71 Termination 71 Effect of Termination 75 ARTICLE IX. EFFECTIVE TIME OF THE MERGER 76 ARTICLE X. CLOSING 76 Closing Date and Place 76 Deliveries 76 ARTICLE XI. MISCELLANEOUS 77 No Assignment 77 Waiver; Amendment 78 Notices 78 Headings 78 Severability 78 Counterparts; Facsimile 79 Governing Law; Enforcement; Specific Performance; Jury Trial 79 Waiver of Jury Trial 79 Entire Agreement 79 Survival of Representations, Warranties or Covenants 79 Expenses 80 Certain References 80 iii AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “ Agreement ”) is dated to be effective as of the 13th day of June, 2017, by and between Horizon Bancorp , an Indiana corporation (“ Horizon ”), and Wolverine Bancorp, Inc. , a Maryland corporation (“
